Exhibit 10.1

 

Amendment No. 1 to the

Employment Agreement between

Valley Financial Corporation and Ellis L. Gutshall

Dated November 1, 2008 

 

This Amendment No. 1 to the Employment Agreement between Valley Financial
Corporation and Ellis L. Gutshall, dated November 1, 2008 (“Agreement”) is
effective as of December 12, 2008.

 

WHEREAS, Valley Financial Corporation (Valley Financial) is a bank holding
company owning all of the outstanding stock of Valley Bank (the Bank); and

 

WHEREAS, Valley Financial has entered into a Securities Purchase Agreement with
the United States Department of Treasury pursuant to the Emergency Economic
Stabilization Act of 2008, as amended (EESA); and

 

WHEREAS, EESA prohibits the payment of any “golden parachute payment” as
determined under EESA (as amended by the American Recovery and Reinvestment Act
of 2009, signed February 17, 2009); and

 

WHEREAS, Valley Financial, by action of its Board of Directors on March 18,
2009, desires to amend the Agreement consistent with the requirements of EESA.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements hereinafter set forth, the parties hereto agree as follows:

 

FIRST, SECTION II (“Term of Employment and Duties”) of the Agreement is amended,
effective December 12, 2008, to add the following language at the end of
subsection C hereof:

 

Any provision of this Agreement to the contrary notwithstanding, during the CPP
Covered Period, Employee’s employment with the Employer shall be terminable at
will and this subsection C shall not be construed to guarantee employment or
continued compensation beyond the Employee’s termination of employment from the
Employer for any reason. For purposes of this Amendment, “CPP Covered Period”
means any period during which financial assistance under the United States
Department of Treasury’s TARP Capital Purchase Program remains outstanding, as
limited by and interpreted in a manner consistent with the Emergency Economic
Stabilization Act of 2008 (“EESA”).

 

SECOND, SECTION III ("Compensation and Related Matters") of the Agreement is
amended, effective December 12, 2008, to add the following language at the end
of subsection E thereof:

 

During the CPP Covered Period, no cash bonus will be payable under this
subsection E.

 

--------------------------------------------------------------------------------



THIRD, SECTION IV (“Termination of Employment”) of the Agreement is amended,
effective December 12, 2008, to add the following subsection E at the end
thereof:

 

E.     Restriction on Payments under subsections B and C. To the extent required
by EESA, no payments shall be accrued under subsections B and C above, if such
payments are considered “golden parachute payments” and if such payments would
be made during the CPP Covered Period. For purposes of this Amendment, “golden
parachute payment” means any payment upon departure from employment with Valley
Financial for any reason, other than payments for services performed or benefits
accrued.

 

FOURTH, SECTION XI (“Confidentiality; Covenant Not To Compete”) of the Agreement
is amended, effective December 12, 2008, to add the following language at the
end of subsection B thereof:

 

The Employer agrees that for terminations that occur during the CPP Covered
Period, it will not enforce this subsection B if the Employee’s employment is
terminated by the Employee or by the Employer for any reason.

IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to the
Agreement, to be effective as of December 12, 2008.

VALLEY FINANCIAL CORPORATION

By:

/s/ William D. Elliott

 

William D. Elliot, Chairman

 

Human Resources Committee

 

 

 

Date: March 18, 2009

 

 

 

/s/ Ellis L. Gutshall

Ellis L. Gutshall

 

 

 

Date: March 18, 2009

 

 

 

Address:

449 Canterbury Lane, SW

 

Roanoke, VA 24014

 

 

 

 

 